




EXHIBIT 10.26




WASHINGTON PRIME GROUP, L.P.
FORM OF SERIES 2015A LTIP UNIT AWARD AGREEMENT
(Form for Executive Officers other than EVP, Legal & Compliance)




This Series 2015A LTIP Unit Award Agreement (“Agreement”) made as of February
24, 2015 (the “Award Date”) among Washington Prime Group Inc. (d/b/a WP
Glimcher), an Indiana corporation (the “Company”), its subsidiary, Washington
Prime Group, L.P., an Indiana limited partnership and the entity through which
the Company conducts substantially all of its operations (the “Partnership”),
and ________________ as the participant (the “Participant”).
Recitals
A.The Participant is an officer of the Company or one of its Affiliates and
provides services to the Partnership.
B.    This Agreement evidences an award (the “Award”) of the number of LTIP
Units specified in Section 3 of this Agreement, that have been designated as the
Series 2015A LTIP Units pursuant to the Partnership Agreement and the
Certificate of Designation of Series 2015A LTIP Units of the Partnership (the
“Certificate of Designation”), as approved by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”).
NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:
1.    Administration. This Award shall be administered by the Committee which
has the powers and authority as set forth in the Plan. Should there be any
conflict between the terms of this Agreement and/or the Certificate of
Designation, on the one hand, and the Plan and/or the Partnership Agreement, on
the other hand, the terms of this Agreement and/or the Certificate of
Designation (as applicable) shall prevail.
2.    Definitions. Capitalized terms used herein without definitions shall have
the meanings given to those terms in the Plan unless otherwise indicated. In
addition, as used herein:
“Agreement” has the meaning set forth in the Recitals.
“Award” has the meaning set forth in the Recitals.
“Award Date” has the meaning set forth in the Recitals.
“Board” has the meaning set forth in the Recitals.
“Capital Account” has the meaning set forth in the Partnership Agreement.
“Certificate of Designation” has the meaning set forth in the Recitals.
“Committee” has the meaning set forth in the Recitals.
“Company” has the meaning set forth in the Recitals.




--------------------------------------------------------------------------------



“Covenant Period” has the meaning set forth in Section 8(b).
“Closing Date” means January 15, 2015.
[“Disability” has the meaning set forth in the Severance Benefits Agreement.]1 
“Family Member” has the meaning set forth in Section 7.
“Good Reason” has the meaning set forth in the Severance Benefits Agreement.
“Incentive Clawback” has the meaning set forth in Section 9(a).
“LTIP Units” means the Series 2015A LTIP Units that have been designated as such
pursuant to the Partnership Agreement and the Certificate of Designation.
“Participant” has the meaning set forth in the Recitals.
“Participant Covenants” has the meaning set forth in Section 8(g).
“Partnership” means the Partnership’s 2014 Stock Incentive Plan, as further
amended, restated or supplemented from time to time hereafter.
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of May 28, 2014, as amended, restated
and supplemented from time to time hereafter.
“Partnership Units” or “Units” has the meaning provided in the Partnership
Agreement.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).
“Plan” has the meaning set forth in the Recitals.
“Release” means the release of claims against the Company and its officers,
directors, employees, and affiliates in substantially the form attached as
Exhibit A to the Severance Benefits Agreement.
“Release Deadline” has the meaning set forth in the Severance Benefits
Agreement.
“Securities Act” means the Securities Act of 1933, as amended.
“Severance Benefits Agreement” means the Participant’s Severance Benefits
Agreement with the Company, dated [●], as amended [●] and as may be amended,
restated and supplemented from time to time hereafter.2 
___________________________
1 NTD: Include this language for Michael Glimcher and Mark Yale only.
2 NTD: (i) Michael Glimcher: dated June 11, 1997, as amended April 1, 2011 and
September 16, 2014; (ii) Mark Yale: dated August 30, 2004, as amended September
8, 2006, April 1, 2011 and October 13, 2014; and (iii) Lisa Indest: dated June
28, 2004, as amended April 1, 2011 and January 12, 2015.





-2-

--------------------------------------------------------------------------------



“Termination of Employment” means the termination of the Participant’s
employment with the Company and its subsidiaries and affiliates.
“Transfer” has the meaning set forth in Section 7.
“Unvested LTIP Units” means the number of LTIP Units issued on the Award Date
that have not become Vested LTIP Units.
“Vested LTIP Units” means those LTIP Units that have fully vested in accordance
with the vesting conditions of Section 3(b) or have vested on an accelerated
basis under Section 4.
“Vesting Restriction” has the meaning set forth in Section 9(e).
3.    Award.
(a)    On the Award Date the Participant is granted _______ LTIP Units3 which
are Unvested LTIP Units subject to forfeiture as provided in this Section 3. The
Unvested LTIP Units shall be forfeited unless within ten (10) business days from
the Award Date the Participant executes and delivers a fully executed copy of
this Agreement and such other documents that the Company and/or the Partnership
reasonably request in order to comply with all applicable legal requirements,
including, without limitation, federal and state securities laws.
(b)    Except as otherwise provided in Section 4, the Unvested LTIP Units shall
become Vested LTIP Units in the following amounts and on the following dates,
provided that the Participant has not incurred a Termination of Employment prior
to the applicable date:
(i)    twenty-five percent (25%) of the LTIP Units shall become Vested LTIP
Units on the first anniversary of the Closing Date;
(ii)    twenty-five percent (25%) of the LTIP Units shall become Vested LTIP
Units on the second anniversary of the Closing Date;
(iii)    twenty-five percent (25%) of the LTIP Units shall become Vested LTIP
Units on the third anniversary of the Closing Date; and
(iv)    twenty-five percent (25%) of the LTIP Units shall become Vested LTIP
Units on the fourth anniversary of the Closing Date.
(c)    Upon Termination of Employment prior to the fourth anniversary of the
Closing Date, any Unvested LTIP Units that have not become Vested LTIP Units
pursuant to Section 3(b) or Section 4 shall, without payment of any
consideration by the Partnership or the Company, automatically and without
notice be forfeited and be and become null and void, and neither the Participant
nor any of his or her successors, heirs, assigns, or personal representatives
will thereafter have any further rights or interests in such Unvested LTIP
Units.
___________________________
3 NTD: Number of Inducement LTIP Units granted to equal: (i) Michael Glimcher:
79,849; (ii) Mark Yale: 34,221; and Lisa Indest: 17,110.





-3-

--------------------------------------------------------------------------------



(d)    Upon the Participant’s breach of any of the covenants or agreements
contained in Section 8 hereof, all Unvested LTIP Units and all Vested LTIP Units
shall, without payment of any consideration by the Partnership or the Company,
automatically and without notice be forfeited and become null and void, and
neither the Participant nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such Unvested LTIP Units or Vested LTIP Units.
4.    Termination of Participant’s Employment. In the event of the Participant’s
Termination of Employment (A) by the Company other than for Cause (as defined in
the Severance Benefits Agreement) [including as a result of a notice of
nonrenewal of the Participant’s Employment Agreement with the Company, dated as
of September 16, 2014 (the “Employment Agreement”), as provided in Section 3 of
the Severance Benefits Agreement]4 / [including as a result of a notice of
nonrenewal of the Participant’s Employment Agreement with the Company, dated as
of October 13, 2014 (the “Employment Agreement”), delivered by the Company to
the Participant but excluding, for the avoidance of doubt, a notice of
nonrenewal delivered by the Participant to the Company, as provided in Section 2
of the Participant’s Severance Benefits Agreement],5 [or] (B) as a result of the
Participant’s resignation for Good Reason, [or (C) as a result of the
Participant’s death or Disability,]6 in each case, in accordance with the terms
of the Severance Benefits Agreement (and only if the Participant delivers, and
does not revoke, an executed Release not later than the Release Deadline), all
remaining Unvested LTIP Units upon such Termination of Employment shall become
Vested LTIP Units on the day following the Release Deadline.
5.    Partnership Agreement. The Participant shall have no rights with respect
to this Agreement (and the Award evidenced hereby) unless the Participant shall
have accepted this Agreement prior to the close of business on the date
described in Section 3(a) by (a) signing and delivering to the Partnership a
copy of this Agreement and (b) unless the Participant is already a Limited
Partner (as defined in the Partnership Agreement), signing, as a Limited
Partner, and delivering to the Partnership a counterpart signature page to the
Partnership Agreement (attached as Exhibit A). Upon acceptance of this Agreement
by the Participant, the Partnership Agreement shall be amended to reflect the
issuance to the Participant of the LTIP Units so accepted. Thereupon, the
Participant shall have all the rights of a Limited Partner of the Partnership
with respect to the number of Unvested LTIP Units, as set forth in the
Certificate of Designation and the Partnership Agreement, subject, however, to
the restrictions and conditions specified herein. Unvested LTIP Units constitute
and shall be treated for all purposes as the property of the Participant,
subject to the terms of this Agreement, the Certificate of Designation and the
Partnership Agreement.
6.    Distributions.
(a)    The holder of Unvested LTIP Units and Vested LTIP Units, until and unless
forfeited pursuant to Section 3, shall be entitled to receive distributions at
the time and to the extent provided for in the Certificate of Designation and
the Partnership Agreement.
(b)    All distributions paid with respect to Unvested LTIP Units and Vested
LTIP Units shall be fully vested and non-forfeitable when paid.
___________________________
4 NTD: Include this language for Michael Glimcher only.
5 NTD: Include this language for Mark Yale only.
6 NTD: Include this language for Michael Glimcher and Mark Yale only.





-4-

--------------------------------------------------------------------------------



7.    Restrictions on Transfer.
(a)    Except as otherwise permitted by the Committee in its sole discretion,
none of the Unvested LTIP Units, Vested LTIP Units or Units into which Vested
LTIP Units have been converted shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed or encumbered, whether
voluntarily or by operation of law (each such action a “Transfer”); provided
that Unvested LTIP Units and Vested LTIP Units may be Transferred to the
Participant’s Family Members (as defined below) by gift, bequest or domestic
relations order; and provided further that the transferee agrees in writing with
the Company and the Partnership to be bound by all the terms and conditions of
this Agreement and that subsequent transfers shall be prohibited except those in
accordance with this Section 7. Additionally, all such Transfers must be in
compliance with all applicable securities laws (including, without limitation,
the Securities Act) and the applicable terms and conditions of the Partnership
Agreement. In connection with any such Transfer, the Partnership may require the
Participant to provide an opinion of counsel, satisfactory to the Partnership,
that such Transfer is in compliance with all federal and state securities laws
(including, without limitation, the Securities Act). Any attempted Transfer not
in accordance with the terms and conditions of this Section 7 shall be null and
void, and neither the Partnership nor the Company shall reflect on its records
any change in record ownership of any Unvested LTIP Units or Vested LTIP Units
as a result of any such Transfer, shall otherwise refuse to recognize any such
Transfer and shall not in any way give effect to any such Transfer. Except as
provided in this Section 7, this Agreement is personal to the Participant, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
(b)    For purposes of this Agreement, “Family Member” of a Participant, means
the Participant’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any Person sharing the Participant’s household (other
than a tenant of the Participant), a trust in which one or more of these Persons
(or the Participant) own more than fifty percent (50%) of the beneficial
interests, and a partnership or limited liability company in which one or more
of these Persons (or the Participant) own more than fifty percent (50%) of the
voting interests.
8.    Restrictive Covenants. [The restrictive covenants and other provisions set
forth in Section [7] / [4] of the Employment Agreement are hereby incorporated
herein by reference as if fully set forth herein.]





-5-

--------------------------------------------------------------------------------



(a)    [Confidential Information. During the term of the Participant’s
employment with the Company or its subsidiaries or affiliates and thereafter,
the Participant shall keep secret and retain in the strictest confidence, and
shall hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, including without
limitation, any data, information, ideas, knowledge and papers pertaining to the
customers, prospective customers, prospective products or business methods of
the Company, including without limitation the business methods, plans and
procedures of the Company, that shall have been obtained by the Participant
during the Participant’s employment by the Company or any of its affiliated
companies and that shall not be or become public knowledge (other than by acts
by the Participant or representatives of the Participant in violation of this
Agreement). After the Participant’s Termination of Employment, the Participant
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process after reasonable advance written notice to
the Company, use communicate or divulge any such information, knowledge or data,
directly or indirectly, to anyone other than the Company and those designated by
it. Nothing contained in this Agreement shall prohibit the Participant from
disclosing or using information (i) which is now known by or hereafter becomes
available to the general public through non-confidential sources; (ii) which
became known to the Participant from a source other than the Company, or any of
its subsidiaries or affiliates, other than as a result of a breach (known or
which should have been known to the Participant) by such source of an obligation
of confidentiality owed by it to the Company, or any of its subsidiaries or
affiliates (but not if such information was known by the Participant at such
time of disclosure or use to be confidential); (iii) in connection with the
proper performance of the Participant’s duties to or for the benefit of the
Partnership or any of its subsidiaries or affiliates, or (iv) which is otherwise
legally required (but only if the Participant gives reasonable advance notice to
the Company of such disclosure obligation to the extent legally permitted, and
cooperates with the Company (at the Company’s expense), if requested, in
resisting such disclosure).
(b)    Non-Competition. During the period commencing on the Award Date and
ending on the one-year anniversary of the Participant’s Termination of
Employment (the “Covenant Period”), the Participant shall not engage in, have an
interest in (other than through a mutual fund), or otherwise be employed by or
associate with (whether as an owner, operator, partner, member, manager,
employee, officer, director, consultant, advisor, lender, representative, or
otherwise), or permit the Participant’s name to be used in connection with the
activities of, any business or organization engaged in the ownership,
development, management, leasing, expansion or acquisition of retail property
(the “Business”) that, (i) if such business or organization is a public company,
has a market capitalization of greater than $1 billion or, (ii) if such business
or organization is a private company, has assets which may be reasonably valued
at more than $1 billion, in (x) in North America or (y) any country outside of
North America in which the Company or any of its affiliates is engaged in the
Business, or has indicated an intent to do so or interest in doing so as
evidenced by a written plan or proposal prepared by or presented to senior
management of the Company prior to the Participant’s Termination of Employment;
other than for or on behalf of, or at the request of, the Company or any
affiliate; provided, that passive ownership of less than two percent (2%) of the
outstanding stock of any publicly traded corporation shall not be deemed to be a
violation of this Section 8(b) solely by reason thereof.





-6-

--------------------------------------------------------------------------------



(c)    Non-Solicitation. During the Covenant Period, the Participant shall not,
directly or indirectly, (i) induce or attempt to induce any employee of the
Company to leave the employ of the Company or in any way interfere with the
relationship between the Company, on the one hand, and any employee thereof, on
the other hand, or (ii) hire any person who was an employee of the Company until
six (6) months after such individual’s employment relationship with the Company
has been terminated; provided, that solicitations incidental to general
advertising or other general solicitations in the ordinary course not
specifically targeted at such persons and employment of any person not otherwise
solicited in violation hereof shall not be considered a violation of this
Section 8(c); provided, further, that the Participant shall not be in violation
of this Section 8(c) solely by providing a reference for a former employee of
the Company. During the Covenant Period, the Participant shall not, directly or
indirectly, induce or attempt to induce any customer, supplier, licensee or
other business relation of the Company to cease doing business with the Company,
or in any way interfere with the relationship between any such customer,
supplier, licensee or business relation, on the one hand, and the Company, on
the other hand.
(d)    Non-Disparagement. The Participant agrees not to make any public
disparaging, negative, or defamatory comments about the Company including the
Company’s business, its directors, officers, employees, parents, subsidiaries,
partners, affiliates, operating divisions, representatives or agents, or any of
them, whether written, oral, or electronic. In particular, the Participant
agrees to make no public statements including, but not limited to, press
releases, statements to journalists, employees, prospective employers,
interviews, editorials, commentaries, speeches or conversations, that disparage
or may disparage the Company’s business, are critical of the Company or its
business, or would cast the Company or its business in a negative light. In
addition to the confidentiality requirements set forth in this Agreement and
those imposed by law, the Participant further agrees not to provide any third
party, directly or indirectly, with any documents, papers, recordings, e-mail,
internet postings, or other written or recorded communications referring or
relating the Company’s business, that would support, directly or indirectly, any
disparaging, negative or defamatory statement, whether written or oral. This
Section 8(d) shall not be violated by making any truthful statement to the
extent (y) reasonably necessary in connection with any litigation, arbitration,
or mediation or (z) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order the person to disclose or make accessible such
information.
(e)    Prior Notice Required. The Participant hereby agrees that, prior to
accepting employment with any other person or entity during the Covenant Period,
the Participant will provide such prospective employer with written notice of
the provisions of this Agreement, with a copy of such notice delivered
simultaneously to the Company.
(f)    Return Of Company Property/Passwords. The Participant hereby expressly
covenants and agrees that following termination of the Participant’s employment
with the Company for any reason or at any time upon the Company’s request, the
Participant will promptly return to the Company all property of the Company in
the Participant’s possession or control (whether maintained at his office, home
or elsewhere), including, without limitation, all Company passwords, credit
cards, keys, beepers, laptop computers, cell phones and all copies of all
management studies, business or strategic plans, budgets, notebooks and other
printed, typed or written materials, documents, diaries, calendars and data of
or relating to the Company or its personnel or affairs. Notwithstanding the
foregoing, the Participant shall be permitted to retain the Participant’s
rolodex (or similar list of personal contacts), compensation-related data,
information needed for tax purposes and other personal items.





-7-

--------------------------------------------------------------------------------



(g)    Participant Covenants Generally.
(i)    The Participant’s covenants as set forth in this Section 8 are from time
to time referred to herein as the “Participant Covenants.” If any of the
Participant Covenants is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such Participant Covenant shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining Participant Covenants shall not be
affected thereby; provided, however, that if any of the Participant Covenants is
finally held to be invalid, illegal or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such Participant Covenant will be deemed to be modified to the
minimum extent necessary to modify such scope in order to make such provision
enforceable hereunder.
(ii)    The Participant understands that the foregoing restrictions may limit
the Participant’s ability to earn a livelihood in a business similar to the
business of the Company and its controlled affiliates, but the Participant
nevertheless believes that the Participant has received and will receive
sufficient consideration and other benefits as an employee of the Company and as
otherwise provided hereunder to clearly justify such restrictions which, in any
event (given the Participant’s education, skills and ability), the Participant
does not believe would prevent the Participant from otherwise earning a living.
The Participant has carefully considered the nature and extent of the
restrictions placed upon the Participant by this Section 8, and hereby
acknowledges and agrees that the same are reasonable in time and territory and
do not confer a benefit upon the Company disproportionate to the detriment of
the Participant.
(h)    Enforcement. Because the Participant’s services are unique and because
the Participant has access to confidential information, the parties hereto agree
that money damages would be an inadequate remedy for any breach of this
Section 8. Therefore, in the event of a breach or threatened breach of this
Section 8, the Company or its respective successors or assigns may, in addition
to other rights and remedies existing in their favor at law, in equity or
pursuant to this Agreement, apply to any court of competent jurisdiction for
specific performance and/or injunctive relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security) or require the Participant to account for and pay over to the Company
all compensation, profits, moneys, accruals or other benefits derived from or
received as a result of any transactions constituting a breach of the covenants
contained herein, if and when final judgment of a court of competent
jurisdiction is so entered against the Participant.
(i)    Interpretation. For purposes of this Section 8, references to “the
Company” shall mean the Company as hereinbefore defined and any of its
controlled affiliated companies.]8 






___________________________
8 NTD: Include this language for executives other than Michael Glimcher and Mark
Yale.





-8-

--------------------------------------------------------------------------------



9.    Miscellaneous.
(a)    Amendments; Recoupment.  Subject to the terms of the Plan, the Committee
may unilaterally amend the terms of this Award theretofore granted, but no such
amendment shall, without the Participant’s written consent, materially impair
the rights of the Participant with respect to the Award, except such an
amendment made to cause the Plan or this Award to comply with applicable law,
Applicable Exchange listing standards or accounting rules.  Notwithstanding the
foregoing, Participant acknowledges that The Dodd-Frank Wall Street Reform and
Consumer Protection Act requires that the Company develop and implement a policy
to recover from executive officers excess incentive based compensation paid
which is based on erroneous data and for which the Company is required to
prepare an accounting restatement (the “Incentive Clawback”).  At such time as
the applicable regulations are finalized with respect to the Incentive Clawback,
either through rules and regulations adopted by the Securities and Exchange
Commission or the Applicable Exchange, Participant agrees, at the Company’s
request, to promptly execute any amendment or modification to this Agreement to
reflect any Incentive Clawback policy applicable to the LTIP Units adopted by
the Company or the Committee to comply with such rules and regulations.  This
grant shall in no way affect the Participant’s participation or benefits under
any other plan or benefit program maintained or provided by the Company or the
Partnership or any of their Subsidiaries or Affiliates.
(b)    Incorporation of Plan and Certificate of Designation; Committee
Determinations. The provisions of the Plan and the Certificate of Designation
are hereby incorporated by reference as if set forth herein. The Committee will
make the determinations and certifications required by this Award as promptly as
reasonably practicable following the occurrence of the event or events
necessitating such determinations or certifications.
(c)    Status of LTIP Units; Plan Matters. This Award constitutes an incentive
compensation award under the Plan. The LTIP Units are equity interests in the
Partnership. The number of shares of Common Stock reserved for issuance under
the Plan underlying outstanding LTIP Units will be determined by the Committee
in light of all applicable circumstances, including vesting, capital account
allocations and/or balances under the Partnership Agreement, and the exchange
ratio in effect between Units and shares of Common Stock. The Company will have
the right, at its option, as set forth in the Partnership Agreement, to issue
shares of Common Stock in exchange for Units in accordance with the Partnership
Agreement, subject to certain limitations set forth in the Partnership
Agreement, and such shares of Common Stock, if issued, will be issued under the
Plan. The Participant acknowledges that the Participant will have no right to
approve or disapprove such determination by the Company or the Committee.
(d)    Legend. The records of the Partnership evidencing the LTIP Units shall
bear an appropriate legend, as determined by the Partnership in its sole
discretion, to the effect that such LTIP Units are subject to restrictions as
set forth herein and in the Partnership Agreement.





-9-

--------------------------------------------------------------------------------



(e)    Compliance With Law. The Partnership and the Participant will make
reasonable efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no LTIP Units
will become Vested LTIP Units at a time that such vesting would result in a
violation of any such law (such violation, a “Vesting Restriction”); provided,
that, any such delayed vesting shall occur as soon as practicable following the
lapse of such Vesting Restriction, as determined by the Committee in its sole
discretion. If the lapse of the Vesting Restriction with respect to such LTIP
Units is no longer practicable (as determined by the Committee in its sole
discretion) then the Company or the Partnership shall pay to the Participant,
within 30 days following the later of (x) the applicable vesting date of such
LTIP Units pursuant to this Agreement or (y) the date upon which the Committee
determines that the lapse of the Vesting Restriction with respect to such LTIP
Units is no longer practicable (subject, in each case, to any delay required by
Section 9(r)), a cash lump sum in an amount equal to the Participant’s Capital
Account balance with respect to such LTIP Units as of the time of such payment;
provided that, no such payment shall be made if such payment would result in
violation of any applicable law.
(f)    Participant Representations; Registration.
(i)    The Participant hereby represents and warrants that (A) the Participant
understands that the Participant is responsible for consulting the Participant’s
own tax advisor with respect to the application of the U.S. federal income tax
laws, and the tax laws of any state, local or other taxing jurisdiction to which
the Participant is or by reason of this Award may become subject, to the
Participant’s particular situation; (B) the Participant has not received or
relied upon business or tax advice from the Company, the Partnership or any of
their respective employees, agents, consultants or advisors, in their capacity
as such; (C) the Participant provides services to the Partnership on a regular
basis and in such capacity has access to such information, and has such
experience of and involvement in the business and operations of the Partnership,
as the Participant believes to be necessary and appropriate to make an informed
decision to accept this Award; (D) LTIP Units are subject to substantial risks;
(E) the Participant has been furnished with, and has reviewed and understands,
information relating to this Award; (F) the Participant has been afforded the
opportunity to obtain such additional information as he deemed necessary before
accepting this Award; and (G) the Participant has had an opportunity to ask
questions of representatives of the Partnership and the Company, or Persons
acting on their behalf, concerning this Award.





-10-

--------------------------------------------------------------------------------



(ii)    The Participant hereby acknowledges that: (A) there is no public market
for LTIP Units or Units into which Vested LTIP Units may be converted and
neither the Partnership nor the Company has any obligation or intention to
create such a market; (B) sales of LTIP Units and Units are subject to
restrictions under the Securities Act and applicable state securities laws; (C)
because of the restrictions on transfer or assignment of LTIP Units and Units
set forth in the Partnership Agreement and in this Agreement, the Participant
may have to bear the economic risk of his or her ownership of the LTIP Units
covered by this Award for an indefinite period of time; (D) shares of Common
Stock issued under the Plan in exchange for Units, if any, will be covered by a
registration statement on Form S-8 (or a successor form under applicable rules
and regulations of the Securities and Exchange Commission) under the Securities
Act, to the extent that the Participant is eligible to receive such shares under
the Plan at the time of such issuance and such registration statement is then
effective under the Securities Act; and (E) resales of shares of Common Stock
issued under the Plan in exchange for Units, if any, shall only be made in
compliance with all applicable restrictions (including in certain cases
“blackout periods” forbidding sales of Company securities) set forth in the then
applicable Company employee manual or insider trading policy and in compliance
with the registration requirements of the Securities Act or pursuant to an
applicable exemption therefrom.
(g)    Section 83(b) Election. The Participant hereby agrees to make an election
to include the Unvested LTIP Units in gross income in the year in which the
Unvested LTIP Units are issued pursuant to Section 83(b) of the Code
substantially in the form attached as Exhibit B and to supply the necessary
information in accordance with the regulations promulgated thereunder. The
Participant agrees to file such election (or to permit the Partnership to file
such election on the Participant’s behalf) within thirty (30) days after the
Award Date with the IRS Service Center where the Participant files his or her
personal income tax returns, to provide a copy of such election to the
Partnership and the Company, and to file a copy of such election with the
Participant’s U.S. federal income tax return for the taxable year in which the
Unvested LTIP Units are issued to the Participant. So long as the Participant
holds any LTIP Units, the Participant shall disclose to the Partnership in
writing such information as may be reasonably requested with respect to
ownership of LTIP Units as the Partnership may deem reasonably necessary to
ascertain and to establish compliance with provisions of the Code applicable to
the Partnership or to comply with requirements of any other appropriate taxing
authority.
(h)    Tax Consequences. The Participant acknowledges that (i) neither the
Company nor the Partnership has made any representations or given any advice
with respect to the tax consequences of acquiring, holding, selling or
converting LTIP Units or making any tax election (including the election
pursuant to Section 83(b) of the Code) with respect to the LTIP Units and (ii)
the Participant is relying upon the advice of his or her own tax advisor in
determining such tax consequences.





-11-

--------------------------------------------------------------------------------



(i)    Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect.
(j)    Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of the State of Indiana, without giving effect to the
principles of conflict of laws of such state. Venue for a dispute in respect of
this Agreement shall be the federal courts located in Washington, D.C.
(k)    No Obligation to Continue Position as an Employee, Consultant or Advisor.
Neither the Company nor any Affiliate is obligated by or as a result of this
Agreement to continue to have the Participant as an employee, consultant or
advisor and this Agreement shall not interfere in any way with the right of the
Company or any Affiliate to terminate the Participant’s employment at any time.
(l)    Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at Washington Prime Group Inc., 7315 Wisconsin Avenue,
5th Floor, Bethesda, Maryland 20814 and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s address
as it appears on the employment records of the Company, or at such other address
as the Company or the Participant may hereafter designate in writing to the
other.
(m)    Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for income tax
purposes or subject to the Federal Insurance Contributions Act withholding with
respect to this Award (if any), the Participant will pay to the Company or, if
appropriate, any of its Affiliates, or make arrangements satisfactory to the
Committee regarding the payment of any United States federal, state or local or
foreign taxes of any kind required by law to be withheld with respect to such
amount; provided, however, that if any LTIP Units or Units are withheld (or
returned), the number of LTIP Units or Units so withheld (or returned) shall be
limited to the number which have a fair market value on the date of withholding
equal to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Participant.
(n)    Headings. The headings of paragraphs of this Agreement are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement.
(o)    Counterparts. This Agreement may be executed in multiple counterparts
with the same effect as if each of the signing parties had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.





-12-

--------------------------------------------------------------------------------



(p)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and any successors to the Company and the
Partnership, on the one hand, and any successors to the Participant, on the
other hand, by will or the laws of descent and distribution, and subject to
Section 7, this Agreement shall not otherwise be assignable or otherwise subject
to hypothecation by the Participant.
(q)    Section 409A. This Agreement shall be construed, administered and
interpreted in accordance with a good faith interpretation of Section 409A of
the Code, to the extent applicable. Any provision of this Agreement that may
result in excise tax or penalties under Section 409A of the Code, shall be
amended, with the reasonable cooperation of the Participant and the Company and
the Partnership, to the extent necessary to exempt it from, or to avoid excise
tax or penalties under, Section 409A of the Code.
(r)    Delay in Effectiveness of Exchange. The Participant acknowledges that any
exchange of Units for Common Stock or cash, as selected by the General Partner,
may not be effective until six (6) months from the date the Vested LTIP Units
that were converted into Units became fully vested.
[Remainder of page left intentionally blank]







-13-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the ___ day of February, 2015.
Washington Prime Group Inc. (d/b/a WP Glimcher) an Indiana corporation




By:                          
Name:    
Title:    





WASHINGTON PRIME GROUP, L.P., an Indiana limited partnership




By:  Washington Prime Group Inc. (d/b/a WP Glimcher) an Indiana corporation, its
general partner




By:                          
Name:    
Title:    





GRANTEE


By:                          
Name:    [____________]



[Signature Page to Series 2015A LTIP Award Agreement – Form for Executive
Officers other
than EVP, Legal & Compliance]

--------------------------------------------------------------------------------



EXHIBIT A


FORM OF LIMITED PARTNER SIGNATURE PAGE


The Participant, desiring to become one of the within named Limited Partners of
Washington Prime Group, L.P., hereby accepts all of the terms and conditions of
and becomes a party to, the Amended and Restated Agreement of Limited
Partnership, dated as of May 28, 2014, of Washington Prime Group, L.P. as
amended through this date (the “Partnership Agreement”). The Participant agrees
that this signature page may be attached to any counterpart of the Partnership
Agreement.
Signature Line for Limited Partner:




                        




                        
Name:




                        
Date:




Address of Limited Partner:


                        




                        




--------------------------------------------------------------------------------



EXHIBIT B


ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF
PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE


The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.
The name, address and taxpayer identification number of the undersigned are:

Name: 
        (the “Taxpayer”)

Address:     
Social Security No./Taxpayer Identification No.: ___-___-____
2.
Description of property with respect to which the election is being made:
_______ Series 2015A LTIP Units (“LTIP Units”) in Washington Prime Group, L.P.
(the “Partnership”).

3.
The date on which the LTIP Units were issued is _____________, 2015. The taxable
year to which this election relates is calendar year 2015.

4.
Nature of restrictions to which the LTIP Units are subject:

(a)
With limited exceptions, until the LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the LTIP Units without the consent of the
Partnership.

(b)
The Taxpayer’s LTIP Units are subject to forfeiture until they vest in
accordance with the provisions in the applicable Award Agreement and Certificate
of Designation for the LTIP Units.

5.
The fair market value at time of issuance (determined without regard to any
restrictions other than restrictions which by their terms will never lapse) of
the LTIP Units with respect to which this election is being made was $0 per LTIP
Unit.

6.
The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP Unit.

7.
A copy of this statement has been furnished to the Partnership and Washington
Prime Group Inc. (d/b/a WP Glimcher).

Dated:      


Name:      








